OPINION — AG — QUESTION: "IN APPORTIONING THE ONE THIRD OF THE SURPLUS IN THE RESALE PROPERTY FUND TO CITIES AND TOWNS SHOULD THE COUNTY TREASURER, IS COMPUTING THE RATIO, TAKE INTO ACCOUNT THE ASSESSED VALUATION OF PROPERTY SITUATED WITHIN THE COUNTY WHICH HAS BEEN ANNEXED BY A CITY LOCATED IN ANOTHER COUNTY, AND THUS APPORTION TO SUCH OUTSIDE CITY OR TOWN ON THE RATIO WHICH ANNEXED VALUATION BEARS TO THE TOTAL VALUATIONS OF THE CITIES AND TOWNS LOCATED WHOLLY WITHIN THE COUNTY?" — AFFIRMATIVE CITE: 68 O.S. 1961 432 [68-432](L), 68 O.S. 1961 297 [68-297], 68 O.S. 1961 381 [68-381], 68 O.S. 1961 432 [68-432](E) (W. J. MONROE)